Filed 11/29/2017 3:41 PM
                                                                                                  Jill Harrington
                                                                                                   District Clerk
                                                                                           Bowie County, Texas
                                                                                         Andrea Dorsey, Deputy


                                    NO. 16F0657-202

                                                                           FILED IN
STATE OF TEXAS                                          IN THE DISTRICT COURT
                                                                  6th COURT OF APPEALS
                                                                       TEXARKANA, TEXAS
v.                                                      OF BOWIE COUNTY,
                                                                  11/30/2017TEXAS
                                                                            8:40:10 AM
                                                                         DEBBIE AUTREY
TERRY NEAL THOMAS                                       202nd JUDICIAL DISTRICT
                                                                          Clerk



                                 NOTICE OF APPEAL


       COMES NOW Defendant, Terry Neal Thomas, and files this his notice of appeal

to the Sixth District Court of Appeals of the conviction in Cause No. 16F0657-202 on

September 27, 2017.


                                          Respectfully submitted,

                                          /s/Alwin A. Smith
                                          Alwin A. Smith
                                          TBN: 18532200
                                          al@alwinsmith.com
                                          602 Pine Street
                                          Texarkana, Texas 75501
                                          903/792-1608
                                          903/792-0899 Fax


                            CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing Notice of
Appeal has been forwarded to Mike Shepherd, 601 Main Street, Texarkana, Texas 75501,
on this the 29th day of November 2017.


                                          /s/Alwin A. Smith
                                          Alwin A. Smith